           Case 1:20-cv-01735-MKV Document 14 Filed 08/27/20 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC #:
 PAMELA WILLIAMS,                                               DATE FILED: 8/27/2020

                             Plaintiff,
                                                                  20-cv-1735 (MKV)
                      -against-
                                                               ORDER OF DISMISSAL
 DIGI-KEY CORPORATION,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

         The Court is in receipt of a letter from the parties informing the Court that they have

reached a settlement in principle [ECF #13]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

September 28, 2020. If no such application is made by that date, today’s dismissal of the action

is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir.

2004).

SO ORDERED.
                                                       _________________________________
Date: August 27, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
